Citation Nr: 0214375	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  99-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder including prostatitis and epididymitis.  

2.  Entitlement to service connection for a cardiovascular 
disease including hypertension.  

3.  Entitlement to service connection for a gastrointestinal 
disorder.  

(The issue of entitlement to an increased rating for 
dermatophytosis of the feet and groin will be the subject of 
a later decision.)  



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from July 1977 to 
June 1982.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The case was remanded in July 2000 for 
the purpose of clarifying the appellant's representative, and 
was remanded again in January 2001 in order to obtain 
additional evidence.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for dermatophytosis of 
the feet and groin, currently rated 10 percent disabling, 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  A genitourinary disorder including prostatitis and 
epididymitis did not have its onset during service and is not 
otherwise related to active duty.  

2.  The appellant's prostatitis and epididymitis are not 
shown to be causally or etiologically related to his 
dermatophytosis of the feet and groin.  

3.  A cardiovascular disease, including hypertension, did not 
have its onset during service or for many years thereafter 
and is not otherwise related to active duty.  

4.  A gastrointestinal disorder did not have its onset during 
service and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  A genitourinary disorder including prostatitis and 
epididymitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

2.  Neither prostatitis nor epididymitis is proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.310(a) 
(2002).  

3.  A cardiovascular disease including hypertension was not 
incurred in or aggravated by service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
5107 (West 1991 & Supp 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 
(2002).  

4.  A gastrointestinal disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
§ 3.159(b).  In the present case, the appellant has been 
notified in the September 1998 and November 1998 rating 
decisions, the February 1999 statement of the case (SOC) and 
the October 1999 and June 2002 supplemental statements of the 
case (SSOCs) of the evidence necessary to substantiate his 
claims of entitlement to service connection for a 
genitourinary disorder including prostatitis and 
epididymitis, a cardiovascular disease including 
hypertension, and a gastrointestinal disorder, and of the 
applicable laws and regulations.  In February 2001 and July 
2002, the RO sent the appellant notification about the VCAA, 
which informed him of what evidence was necessary in order 
for VA to grant his claims.  It informed him that it would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Additionally, along with a copy of the 
September 1998 and November 1998 rating decisions, the 
appellant was sent a VA Form 4107 explaining his rights in 
the VA claims process.  The Board concludes that the 
discussions in the rating decisions, the SOC, and the SSOCs, 
along with the February 2001 and July 2002 VA letters, 
adequately informed the appellant of the evidence needed to 
substantiate his claims and complied with VA's notification 
requirements that are set out in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West Supp. 2002); § 3.159(c).  The record shows that 
the RO has secured the appellant's service medical records, 
along with VA and private medical treatment records since 
service.  He has not identified any additional records that 
may still be outstanding.  The Board notes that the appellant 
presented testimony regarding his claims at a May 1999 
Regional Office hearing, at which he identified private 
medical records from a Dr. Maddox and a Dr. Curry that he 
felt would provide evidence helpful to his claims.  The Board 
notes that those private medical records are associated with 
the claims file.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and cardiovascular disease including 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

I.  A Genitourinary Disorder

The appellant asserts that he has prostatitis and 
epididymitis that are related to his military service.  In 
his December 1998 notice of disagreement (NOD) and his 
February 1999 substantive appeal (SA), the appellant stated 
that he had initially experienced genitourinary symptoms 
during his period of military service.  He also argued in 
those documents that there was a nexus between his 
dermatophytosis in the groin area and his prostatitis and 
epididymitis.  At his May 1999 Regional Office hearing, he 
testified that he had experienced occasional urinary tract 
infections with discharge since service, which he felt were 
indicative of chronic prostatitis and epididymitis since 
service.  

The appellant's service medical records do not reflect the 
presence of prostatitis, epididymitis, or other chronic 
genitourinary disability.  The June 1982 separation 
examination report noted that findings for the genitourinary 
system were normal, and the accompanying Report of Medical 
History indicated that the appellant had no history of 
frequent or painful urination or of blood in the urine.  

A VA medical examination in December 1982, six months after 
service, revealed normal findings for the genitourinary 
system.  Private medical records, dated in January 1984, 
noted that the appellant's prostate was normal.  

Private treatment records dated in the 1990's show diagnosis 
and treatment for both prostatitis and epididymitis.  Records 
from B. F. Maddox, M.D., show that the appellant was 
initially seen in October 1994 for complaints of testicular 
pain and itching without discharge or masses, which were felt 
to represent chronic epididymitis.  The appellant received 
subsequent treatments from Dr. Maddox later in 1994, on three 
occasions in 1995, and once in 1999.  Dr. Maddox also 
provided a medical statement in May 1999 that noted he had 
first treated the appellant for epididymitis in October 1994, 
and that the appellant had chronic epididymitis and possibly 
some prostatitis ("according to a statement from Dr. 
Curry").  Dr. Maddox stated that "I cannot not say with a 
high probability of certainty that the veteran's conditions 
are linked to his current conditions."  He further indicated 
that he had reviewed his records on the appellant and that it 
was his opinion that if the appellant had those conditions 
when he was in the service, he had had an ongoing problem 
with them.  Private medical records from R. L. Curry, M.D., 
dated from March 1995 to February 1998, show treatment for 
symptoms that were diagnosed as chronic prostatitis.  Private 
medical records from T. L. Adams, M.D., dated from 1995 to 
1997, show treatment for prostatitis.  

VA outpatient records dated in 1998 show the appellant 
received treatment for prostatitis.  Subsequent records dated 
in 2000 show that he had a history of prostatitis since 1994 
and was taking antibiotics for treatment of the disorder.  

Review of the evidence presented in this case fails to 
demonstrate that a genitourinary disorder was manifested 
during service or for many years thereafter.  The clinical 
findings from Dr. Maddox, Dr. Curry, and Dr. Adams show that 
the appellant's prostatitis and epididymitis were first 
diagnosed and treated in the middle 1990's, many years after 
service.  Because Dr. Maddox indicated in his May 1999 
statement that he felt the appellant had experienced an 
ongoing problem with his prostatitis and epididymitis since 
service if the conditions had been present in service, and 
there has been no competent evidence presented which 
indicates that a genitourinary condition was present during 
the appellant's period of service, the Board finds that Dr. 
Maddox's May 1999 statement does not provide a link between 
the appellant's service and the prostatitis and epididymitis 
conditions that were first demonstrated many years after 
service.  The Board also notes that there has been no 
competent evidence presented which links the appellant's 
prostatitis or epididymitis to his dermatophytosis of the 
feet and groin.  Hence, the Board finds that service 
connection for a genitourinary disorder including prostatitis 
and epididymitis is not warranted, either on a direct or a 
secondary basis.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of entitlement 
to service connection for a genitourinary disorder including 
prostatitis and epididymitis.  Rather, he has only offered 
his own general arguments to the effect that he believes his 
prostatitis and epididymitis are related to his military 
service.  It is noted that he has not shown, nor claimed, 
that he is a medical expert, capable of rendering medical 
opinions.  Therefore, his opinion is insufficient to 
demonstrate that he has a genitourinary disability that is 
related to active duty.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

II.  A Cardiovascular Disease

The appellant contends that he first experienced 
cardiovascular symptoms in service. At his May 1999 hearing, 
he described an occasional surge in his heartbeat that had 
begun in service.  

Review of the service medical records does not reveal any 
complaint or finding of any cardiovascular disability.  The 
June 1982 separation examination report noted that findings 
related to the heart were normal, as was a chest X-ray.  The 
appellant's blood pressure at the examination was 106/72, and 
he indicated on the Report of Medical History that he had no 
history of any heart trouble.  

At the December 1982 VA examination, the appellant had no 
cardiovascular complaints.  Findings for the cardiovascular 
system were normal, and the appellant's blood pressure was 
130/70.  

Private medical records from Dr. Adams show diagnosis and 
treatment for hypertension beginning in 1995.  

The evidence presented does not demonstrate any abnormal 
cardiovascular findings during the appellant's period of 
active military service, nor does the evidence show that he 
had any cardiovascular complaints during that time.  His 
blood pressure was within the range of normal limits at the 
time of his separation in June 1982 and again six months 
later at the December 1982 VA examination.  The initial 
manifestation of any cardiovascular problem was in 1995, when 
he was diagnosed with hypertension and began receiving 
treatment therefore.  In the absence of competent evidence 
indicating the presence of a cardiovascular disease including 
hypertension in service or within the first year after 
service, the Board is unable to identify a basis to grant 
service connection for a cardiovascular disease, including 
hypertension.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of entitlement 
to service connection for a cardiovascular disease including 
hypertension.  Rather, he has offered only his own general 
arguments as to why he believes his hypertension is related 
to his military service.  It is noted that he has not shown, 
nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has a cardiovascular 
disability that is related to active duty.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

III.  A Gastrointestinal Disorder

The appellant claims that he has experienced stomach problems 
including constipation since his period of active military 
service.  

Service medical records show no complaint or finding of any 
gastrointestinal disorder.  The June 1982 separation 
examination report noted that findings for the abdomen and 
viscera were normal, and the appellant indicated on the 
Report of Medical History that he had no history of stomach 
or intestinal trouble.  

The appellant had no gastrointestinal complaints at the 
December 1982 VA examination, and the digestive system was 
reported to be normal.  

Private medical records show that the appellant was seen on 
January 4, 1984, for a complaint of constipation, which he 
indicated had existed for a year and a half, and particularly 
during the past year.  It was noted that he was taking 
anabolic steroids for weightlifting.  It was reported that 
there was no overt evidence of any endocrinopathy or 
psychiatric disorder.  He was seen a week later, at which 
time he complained of a feeling of obstruction in his rectum.  
On January 18, 1984, he underwent a sigmoidoscopy, which was 
considered normal and did not show any obstruction in the 
rectum/colon.  A barium enema two days later was also normal, 
and the appellant indicated at that time that his 
constipation was getting better with dietary regulation.  It 
was reported that the etiology of the appellant's 
constipation was probably related to diet and possibly to 
anabolic steroids and psychiatric problems.  

VA outpatient records reveal that the appellant was seen in 
October 1998 for a complaint of constipation and left lower 
quadrant discomfort for years.  The impressions included 
constipation.  A barium enema performed later in October 1998 
was essentially unremarkable.  

The evidence presented in this case does not show that a 
gastrointestinal disorder was manifested in service, and the 
appellant indicated at his service separation examination 
that he had not had any stomach or intestinal problems.  The 
appellant's initial treatment for constipation was in January 
1984- a year and a half after his separation from service.  
There has been no competent evidence submitted which 
demonstrates the appellant has a gastrointestinal disorder 
that is related to his military service.  In the absence of 
any such evidence, the Board finds that service connection is 
not warranted for a gastrointestinal disorder.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of entitlement 
to service connection for a gastrointestinal disorder.  
Rather, he has offered only his own general arguments to the 
effect that he believes that he has a stomach problem that is 
related to service.  It is noted that he has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that he has a gastrointestinal disability that is 
related to active duty.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  


ORDER

Service connection for a genitourinary disorder including 
prostatitis and epididymitis, a cardiovascular disease 
including hypertension, or a gastrointestinal disorder is 
denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

